822 P.2d 143 (1991)
110 Or.App. 146
STATE of Oregon, Respondent,
v.
Jerry Everette LAMB, Jr., Appellant.
90-112404; CA A68953.
Court of Appeals of Oregon.
Argued and Submitted November 7, 1991.
Decided December 4, 1991.
Larry Wright, Salem, argued the cause and filed the brief for appellant.
Jas. Adams, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Before WARREN, P.J., and RIGGS and EDMONDS, JJ.
PER CURIAM.
Defendant appeals a conviction for being a felon in possession of a firearm. ORS 166.270. He assigns as error the denial of his motion for judgment of acquittal. We affirm.
In 1980, defendant was convicted of second degree burglary, first degree theft and manufacture of a controlled substance. At that time, ORS 166.270 prohibited felons from owning, possessing or having custody or control of "any pistol, revolver, or other firearms capable of being concealed on the person, or machine gun * * *." In 1989, the legislature amended ORS 166.270 to prohibit felons from owning, possessing or having custody or control of any firearm.[1] Or. Laws 1989, ch. 839, § 4. In September or October, 1990, defendant bought a rifle. He was also in possession of some other rifles. Thereafter, he was convicted under the amended version of ORS 166.270.
Defendant argues that the application of amended ORS 166.270 to him violates the prohibitions against ex post facto legislation, U.S. Const., Art. I, §§ 9, 10; Or. Const., Art. I, § 21, because it imposes greater punishment for his 1980 crimes than that authorized at the time. The prohibition against defendant's possessing any firearms does not constitute "punishment" under the Ex Post Facto Clauses of the Oregon or federal constitutions. See State v. Burke, 109 Or. App. 7, 818 P.2d 511 (1991).
Affirmed.
NOTES
[1]  The amendments took effect on January 1, 1990. Or. Laws 1989, ch. 839, § 41.